DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how : 1) a Toblerone insert is defined (claim 18); 2) the rollers are disposed and covered (claim 20); 3) how the side stopper prevents  limits the claim relative to the other elements included.  
			Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 12, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compagnone (‘713).  The patent to Compagnone teaches structure as claimed including a table comprising: at least two legs (3, 4), each leg comprising an extending portion for increasing the effective length of each leg, the extending portion at least partially concentrically disposed within or around the leg from which it extends; and a tabletop (1) disposed above and coupled to the at least two legs, the tabletop including a top surface for receiving a core sample tray, where at least one leg is extended to a different height than at least one other leg, each extending portion is telescopically coupled to the respective leg from which it extends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 7, 25, 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone (‘713).  The patent to Compagnone teaches structure substantially as claimed as discussed above including a surface that is oriented at different angles.  The particular angles are matters of desirability and design parameters which would have been obvious and well within the level of ordinary skill in the art and a reasonably predictable result.  The use of providing controls at the top is well known and would have been obvious and well within the level of ordinary skill in the art.
Claim(s) 5, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone as applied to claims above, and further in view of Tesar et al (‘836).   The patent to Compagnone teaches structure substantially as claimed including a bearing the only difference being that the bearing is not a T-coupling.  However, the patent to Tesar et al ( at least fig 2)  teaches the use of a T-coupling to provide an adjustable bearing to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone to include a T-coupling, as taught by Tesar et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.
	Claim(s) 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone as applied to claims above, and further in view of Tseng(‘098).   The patent to Compagnone teaches structure substantially as claimed including a tabletop the only difference being that there is not a retractable movable tray and a shelf to provide additional working space.  However, the patent to Tseng ( at least figs 1, 6)  teaches the use of providing a movable tray and shelf to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone to include a movable tray, as taught by Tseng et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone in view of Tesar et al as applied to claims above, and further in view of Tseng(‘098).   The patent to Compagnone in view of Tesar et al teaches structure substantially as claimed including a tabletop the only difference being that there is not a retractable movable tray and a shelf to provide additional working space.  However, the patent to Tseng ( at least figs 1, 6)  teaches the use of providing a movable tray and shelf to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone in view of Tesar et al to include a movable tray, as taught by Tseng et al since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone in view of Tesar et al and Tseng as applied to claims above, and further in view of Tempas (‘426).   The patent to Compagnone in view of Tesar et al and Tseng teaches structure substantially as claimed including wheels to provide mobility the only difference being that the wheels are not locking castors.  However, the patent to Tempas ( at 24)  teaches the use of providing locking castors to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone in view of Tesar et al and Tseng to include locking castors, as taught by Tempas since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.

Claim(s) 13, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone in view of Tempas (‘426).   The patent to Compagnone teaches structure substantially as claimed including wheels to provide mobility the only difference being that the wheels are not locking castors.  However, the patent to Tempas ( at 24)  teaches the use of providing locking castors to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone to include locking castors, as taught by Tempas since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  It is noted that spring structure is conventional structures in locking castors.

Claim(s) 16, 17, 18, 19, 21, 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Compagnone as applied to claims above, and further in view of Wilson (‘022).   The patent to Compagnone teaches structure substantially as claimed as discussed above including a table the only difference being that there is not a core tray including an insert/groove placed on the table to provide viewing and working samples.  However, the patent to Wilson99  teaches the use of providing a core tray with handle to provide an inspection site to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Compagnone to include core tray placed on the table , as taught by Wilson(figs 2, 3) since such are conventional structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed.  The particular shape of the insert is a matter of desirability and choice and would have been a matter of design parameters and would have been obvious and well within the level of ordinary skill in the art and further a reasonably predictable result. 
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference cited teach structure similar to applicant’s including adjustable tables and trays structures.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865. The examiner can normally be reached m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE V CHEN/Primary Examiner, Art Unit 3637